Case: 2:19-cv-00119-MHW-EPD Doc #: 49 Filed: 11/14/19 Page: 1 of 7 PAGEID #: 282




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STEPHANIE CLIFFORD a.k.a.                          :   CIVIL ACTION NO. 2:19-CV-00119
STORMY DANIELS, an individual,                     :
                                                   :
                                                   :   JUDGE: Watson
                                                   :
                    Plaintiff,                     :   MAGISTRATE JUDGE: Deavers
                                                   :
     v.                                            :
                                                   :
SHANA M. KECKLEY, et al.

                         MOTION FOR SANCTIONS UNDER FRCP 11

          Plaintiff, STEPHANIE CLIFFORD, moves for an award of attorney fees as a sanction for

the filing of a frivolous “Notice of Lien for Attorneys’ Fees and Costs” filed by Michael Avenatti.

[Dkt. No. 40]. The Notice is presented for the improper purpose to harass or to cause unnecessary

delay or needless increase in the cost of litigation. The lien sought by Mr. Avenatti is not warranted

by existing law.

          While Mr. Avenatti has “withdrawn” the lien, he still asserts an unfounded interest without

legal basis to interfere in the settlement of the claims and payment of monies in this matter.

Accordingly, Plaintiff files this Motion for sanctions after providing notice to Mr. Avenatti and his

counsel that Plaintiff intended to file the request for sanctions more than 21 days ago. The

interference is more egregious now given the “withdrawal” of the lien and yet continued

interference.

          As outlined in Plaintiff’s Motion to Strike Notice of Lien filed October 18, 2019 [Dkt. No.

41], the lien sought is not supported by any written contingency fee agreement as required under

Ohio law and seeks payment for attorney fees and costs "in excess of $2,000,000." The Notice does
Case: 2:19-cv-00119-MHW-EPD Doc #: 49 Filed: 11/14/19 Page: 2 of 7 PAGEID #: 283




not provide any evidence that the claim for attorney fees and costs have been reduced to judgment

as required to assert a charging lien under Ohio law. By separate motion, Plaintiff seeks to strike

the Notice from the record and held for naught. The facts, arguments, and authorities contained

within the challenge to the lien are adopted and incorporated here by reference. In addition to the

absence of any legal and factual basis for the lien, the Notice fails to inform the court of the

following material facts which make the filing sanctionable under FRCP 11:

             •    The Notice fails to inform the Court that there is no written contingency fee contract

                  between Mr. Avenatti and Ms. Clifford;

             •    The Notice fails to inform the Court that, in the absence of any written contingency

                  fee agreement, Mr. Avenatti and Ms. Clifford had previously agreed that she would

                  make a “one-time payment of $100.00” and all claims for fees and costs were

                  conditioned upon the establishment of a legal defense fund by Avenatti and

                  controlled by him. (See Attorney Fee Contract dated February 27, 2018, attached

                  as Ex. A.);

             •    The Notice omits to inform the Court that Mr. Avenatti has previously taken

                  $592,415.00        from     the    legal     defense      fund     Avenatti      established      at

                  “crowdjustice.com.” 1 (See Avenatti Letter dated November 30, 2018, attached

                  hereto as Ex. B);

             •     The Notice omits to disclose to the Court that Mr. Avenatti has been indicted in the

                  USDC for the Southern District of New York for the conversion of approximately


1
  "CrowdJustice.com" is a crowdfunding site dedicated to helping people raise money for legal fees. News articles in
May
of 2018 report that crowdjstuice.com had received "more than 14,000 donations have been made mostly anonymously
in amounts ranging from $10 to $5,000." At that time, the funding sight had received almost $490,000.00 in donations
which were directed to Mr. Avenatti for payment of his hourly legal services and costs as reflected in the Attorney Fee
Contract attached as Ex. A. https://apnews.com/bb2c2370046540aba7eabfcde03e519a



                                                          2
Case: 2:19-cv-00119-MHW-EPD Doc #: 49 Filed: 11/14/19 Page: 3 of 7 PAGEID #: 284




                    $300,000.00 from Ms. Clifford and the embezzlement of $148,000.00 for his

                    personal use. (See Indictment, US v. Michael Avenatti, 19-Crim 374 attached hereto

                    as Ex. C);

               •    The Notice fails to inform the Court that Mr. Avenatti proclaimed in a press release

                    that “ALL fees and expenses of this case have either been funded by our client, Ms.

                    Stephanie Clifford 2, or by donations from our crowdjustice.com page." (See

                    Statement Regarding Who is Paying Ms. Clifford’s Legal Fees dated May 10, 2018,

                    attached hereto as Ex. D.

           On November 30, 2018, Mr. Avenatti wrote to Ms. Clifford and stated, in accordance with

the Attorney Fee Contract (Ex. A), he and his firm were working on several matters, including "the

incident involving your false arrest in Columbus, Ohio." Mr. Avenatti acknowledged that he was

paid $100.00 "up-front" by Ms. Clifford, and they would receive their "standard hourly rates from

any legal fund we established relating to the Trump related litigation." Ex. B. The attorney fees on

all matters, including the Ohio litigation on November 30, 2018, are represented to be 2,381

billable hours at the "standard hourly rate” for a total of $1,638,390.00. 3 Out-of-Pocket costs are

stated at $637,434.18. Ex. B. The letter re-asserts that the parties agreed that Mr. Avenatti was

entitled to "recoup our standard hourly fees and out-of-pocket costs from this fund." Ex. B. It does

not make any demand for attorney fees and costs in excess of the $587,415.00 collected from the

crowd funding site. Ex. B. On February 19, 2019, Mr. Avenatti terminated the legal and

professional relationship between him and Ms. Clifford. See Letter dated February 19, 2019,

attached as Ex. A to Dkt. 40, the “Notice.” The letter does not make any demand for payment of




2
    Referring to the nominal $100.00 payment by Ms. Clifford.
3
    It would seem the standard hourly rate is $688.11 = 1,638,390.00/2,381.



                                                           3
Case: 2:19-cv-00119-MHW-EPD Doc #: 49 Filed: 11/14/19 Page: 4 of 7 PAGEID #: 285




attorney fees and costs, which may or may not have been outstanding. The silence on the issue is

consistent with the agreement between Mr. Avenatti and Ms. Clifford a year earlier wherein they

agreed she would pay $100.00, and all other attorney fees and costs would be paid out of any “legal

defense fund.”

       The attorney fees and costs, claimed to be “in excess of $2,000,000,” sought by Mr.

Avenatti in the Notice are: (1) attorney fees in the amount of $1,638,390.00; and (2) costs in the

amount of $637,434.18 referenced in the November 30, 2018 Letter. Ex. B. The proceeding also

shows that several of the statements in the Notice are demonstrably false statements:

       •     Mr. Avenatti has never made any demand upon Ms. Clifford that she should pay

             millions of dollars in legal fees;

       •     Ms. Clifford has never maintained that she is a “celebrity” and therefore entitled to free

             legal services and costs;

       •     Mr. Avenatti has never confronted Ms. Clifford "with her repeated failure to pay." In

             fact, the November 30, 2108, letter is a direct result of the inquiry by Ms. Clifford as to

             where all of the funds raised by Avenatti in her name had gone;

       •     There are not “multiple agreements” requiring her to pay Mr. Avenatti or Avenatti &

             Associates, APC; and

       •     Ms. Clifford has accused him of theft, and he has been indicted by federal prosecutors

             for the theft. See Exhibit C.

                                ARGUMENT AND AUTHORITIES

       Rule 11 of the Federal Rules of Civil Procedure provides:

       (b)       Representations to the Court. By presenting to the court a pleading,
                 written motion, or other paper--whether by signing, filing, submitting, or
                 later advocating it--an attorney or unrepresented party certifies that to the




                                                   4
Case: 2:19-cv-00119-MHW-EPD Doc #: 49 Filed: 11/14/19 Page: 5 of 7 PAGEID #: 286




               best of the person's knowledge, information, and belief, formed after an
               inquiry reasonable under the circumstances:
               (1)    it is not being presented for any improper purpose, such as to harass,
                      cause unnecessary delay, or needlessly increase the cost of
                      litigation;
               (2)    the claims, defenses, and other legal contentions are warranted by
                      existing law or by a nonfrivolous argument for extending,
                      modifying, or reversing existing law or for establishing new law;
               (3)    the factual contentions have evidentiary support or, if specifically so
                      identified, will likely have evidentiary support after a reasonable
                      opportunity for further investigation or discovery; and
               (4)    the denials of factual contentions are warranted on the evidence or,
                      if specifically so identified, are reasonably based on belief or a lack
                      of information.

Fed. R. Civ. P. 11. "Rule 11 imposes a duty on attorneys to certify that they have conducted a

reasonable inquiry and have determined that any papers filed with the court are well-grounded in

fact, legally tenable, and ‘not interposed for any improper purpose." Cooter & Gell v. Hartmarx

Corp., 496 US 384, 110 S.Ct. 2447, 2454(1990)(citations omitted). It is clear that the “Notice of

Lien for Attorneys’ Fees and Costs” [Dkt. No. 40] is without any legal basis in the absence of any

written contingency fee agreement governing the matter under Ohio law. See Plaintiff’s Motion

to Strike Notice of Lien filed October 18, 2019 [Dkt. No. 41].

       To the extent the Notice seeks to assert a lien “in excess of $2,000,000.00” without any

showing that the amount has been reduced to judgment, the lien is invalid and should be held for

naught. As outlined above, the frivolity and absurdity of the Notice is further established given

the parties prior course of conduct governing the payment of fees and costs per the agreement

dated February 27, 2018 (Ex. A) and Mr. Avenatti’s acceptance of the funds from the

crowdjustice.com as payment for services and costs rendered. (Ex. B.)

       In light of the previous acceptance of crowd justice funding, the failure to have any written

contingency fee agreement and/or reduction of any outstanding attorney fees and costs to judgment

to assert in this matter, the purpose of the Notice is clear – to harass and cause unnecessary delay



                                                 5
Case: 2:19-cv-00119-MHW-EPD Doc #: 49 Filed: 11/14/19 Page: 6 of 7 PAGEID #: 287




and a needless increase in the cost of litigation for a “lien” that is not warranted by existing law or

the facts in this matter.

        Plaintiff requests that the Court impose sanctions for the conduct of Mr. Avenatti and his

Counsel and set this matter for hearing for a determination of reasonable attorney fees and costs

as an appropriate sanction.

                                               Respectfully Submitted,


                                               /s/ Chase A. Mallory____
                                               Chase A. Mallory (0084728)
                                               Chase@SabolMallory.com
                                               SABOL MALLORY, LLC
                                               743 South Front Street
                                               Columbus, Ohio 43206
                                               phone: (614) 300-5088
                                               fax: (614) 636-4545


                                               /s/ Daniel J. Sabol
                                               Daniel J. Sabol (0081403)
                                               Dan@SabolMallory.com
                                               SABOL MALLORY, LLC
                                               743 South Front Street
                                               Columbus, Ohio 43206
                                               phone: (614) 300-5088
                                               fax: (614) 636-4545

                                               /s/ Guy A. Fortney
                                               Clark O. Brewster - OBA #1114 (Admitted Pro Hac)
                                               Guy A. Fortney - OBA #17027 (Admitted Pro Hac)
                                               BREWSTER & DE ANGELIS
                                               2617 East 21st Street
                                               Tulsa, OK 74114
                                               (918) 742-2021 - Telephone
                                               (918) 742-2197 - Facsimile

                                               Attorneys for the Plaintiff




                                                  6
Case: 2:19-cv-00119-MHW-EPD Doc #: 49 Filed: 11/14/19 Page: 7 of 7 PAGEID #: 288




                              CERTIFICATE OF SERVICE

       I certify that November 14, 2019, a true and exact copy of the above and foregoing
   document was served to the following counsel via: � US first-class mail, with postage pre-
   paid, � Certified Mail, Return Receipt Requested, � facsimile, XX e-mail, � hand delivery:

      Larry H. James
      Christopher R. Green
      Crabbe, Brown & James LLP
      500 S. Front St., Suite 1200
      Columbus, Ohio 43215
      Direct Dial: 614-229-4563
      cgreen@cbjlawyers.com

      Westley M. Phillips
      Assistant City Attorney
      Columbus City Attorney's Office
      (614) 645-6959
      (614) 645-6949 (fax)
      wmphillips@columbus.gov
      77 North Front Street
      Columbus, Ohio 43215

      Tom Warren
      Pierce Bainbridge Beck Price & Hecht LLP
      30195 Chagrin Blvd., Suite 210N
      Pepper Pike, OH 44124
      (216) 302-7487


                                          /s/ Guy A. Fortney




                                             7
